Exhibit 10(d)

PROTECTIVE LIFE CORPORATION
EXCESS BENEFIT PLAN
(AMENDED AND RESTATED AS OF FEBRUARY 2, 2004)

        This Excess Benefit Plan has been adopted by the Company to provide
benefits to certain employees of the Company and its subsidiaries in excess of
the Limitations imposed by the Code on the Company’s Pension Plan.

    1.        Definitions. Each of the following words and phrases as used
herein shall have the meaning set forth in this Section 1. Any term which is not
defined in this Section 1 but which is used in the Plan and which is defined in
the Pension Plan shall have the meaning set forth therein. Whenever necessary or
appropriate to the meaning hereof, the singular shall include the plural, and
the plural shall include the singular.

    (a)        “Code” means the Internal Revenue Code of 1986, as amended from
time to time. Reference to any provision of the Code shall include such
provision, any comparable provision or provisions of any legislation that amends
or supersedes such provision, and any regulations or rulings with respect
thereto.


    (b)        “Committee” means the Compensation and Management Succession
Committee of the Company’s Board of Directors.


    (c)        “Company” means Protective Life Corporation, a Delaware
corporation.


    (d)        “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time. Reference to any provision of ERISA shall
include such provision, any comparable provision or provisions of any
legislation that awards or supersedes such provision, and any regulations or
rulings with respect thereto.


    (e)        “Excess Benefit” means a benefit provided under the Plan to a
Participant or his or her Beneficiary.


    (f)        “Limitations” means the provisions of the Code that restrict the
benefits determined under the Pension Plan, including (1) the limitations set
forth in Sections 415 and 401(a)(17) of the Code, (2) the limitations on
benefits imposed by the Code’s incidental benefit rules, and (3) for
compensation deferred after January 1, 2005, the limitations on benefits imposed
by the Code’s requirement that Annual Earnings may not include certain deferred
compensation. References to the Limitations shall include any cost of living
adjustments made by the Secretary of the Treasury pursuant to Sections 415(d)
and 401(a)(17) of the Code.


    (g)        “Participant” under this Plan means an employee of the Company or
its subsidiaries who is a participant in the Pension Plan and whose benefits
under the Pension Plan are reduced by application of the Limitations; provided,
however that (1) with respect to a participant in the Pension Plan who retired
or whose employment with the Company or its subsidiaries otherwise terminated
before January 1, 2000, a Participant shall be limited to a participant in the
Pension Plan who has been notified in writing by the Committee that he or she is
covered under this Plan, and (2) an employee shall not be a “Participant” unless
either (A) the employee is a member of a select group of management or highly
compensated employees within the meaning of Section 201(2) of ERISA, or (B) the
benefits under the Plan are provided solely by virtue of the limitations of
Section 415 of the Code. An employee who has had a termination of employment and
who is eligible for benefits under the Plan shall remain a Participant under the
Plan.


    (h)        “Pension Plan” means the Protective Life Corporation Pension
Plan, as amended from time to time.


    (i)        “Plan” means this Excess Benefit Plan established by the Company
effective September 1, 1984 and as amended and restated from time to time
thereafter.


    2.        Purpose. The Plan is intended to be (1) an “excess benefit plan”
within the meaning of Section 3(36) of ERISA, (2) a plan maintained by the
Company primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning of
Section 201(2) of ERISA, and (3) “unfunded” within the meaning of the Code and
ERISA. Thus, Excess Benefits will not and may not be funded in any respect, and
the payment thereof shall be made at the appropriate time or times from the
general assets of the Company. Should any provision of the Plan be inconsistent
with the Code, ERISA or any regulations issued thereunder, or with any provision
of law, regulation, ruling or decision governing the status of the Plan or the
Pension Plan, the Company shall take whatever steps are necessary to conform it
to the applicable authority.

    3.        Normal Retirement. If a Participant has a Termination of
Employment and is eligible for a Normal Retirement Benefit in accordance with
the Pension Plan, the Participant shall be entitled to an Excess Benefit equal
to (i) the amount of the Participant’s Normal Retirement Benefit under the
Pension Plan, based upon the Participant’s election as to the form of benefit
payment, without regard to the Limitations, reduced by (ii) the amount of the
Normal Retirement Benefit which the Participant is entitled to receive under the
Pension Plan, based upon the Participant’s election as to the form of benefit
payment, after application of the Limitations.

    4.        Early Retirement. If a Participant has a Termination of Employment
and is eligible for an Early Retirement Benefit in accordance with the
provisions of the Pension Plan, the Participant shall be entitled to an Excess
Benefit equal to (i) the amount of his or her Early Retirement Benefit under the
Pension Plan, based upon the Participant’s election as to the form of benefit
payment, without regard to the Limitations, reduced by (ii) the amount of the
Early Retirement Benefit which the Participant is entitled to receive under the
Pension Plan, based upon the Participant’s election as to the form of benefit
payment, after application of the Limitations.

    5.        Disability Retirement. If a Participant has a Termination of
Employment and is eligible for a Disability Retirement Benefit in accordance
with the Pension Plan, the Participant shall be entitled to an Excess Benefit
equal to (i) the amount of the Participant’s Disability Retirement Benefit under
the Pension Plan, based upon the Participant’s election as to the form of
benefit payment, without regard to the Limitations, reduced by (ii) the amount
of the Disability Retirement Benefit which the Participant is entitled to
receive under the Pension Plan, based upon the Participant’s election as to the
form of benefit payment, after application of the Limitations.

    6.        Vested Benefit. If a Participant has a Termination of Employment
and is eligible for only a Vested Benefit in accordance with the Pension Plan,
the Participant shall be entitled to an Excess Benefit equal to (i) the amount
of the Participant’s Vested Benefit under the Pension Plan, based upon the
Participant’s election as to the form of benefit payment, without regard to the
Limitations, reduced by (ii) the amount of the Vested Benefit which the
Participant is entitled to receive under the Pension Plan, based upon the
Participant’s election as to the form of benefit payment, after application of
the Limitations.

    7.        Death. If a Participant’s Beneficiary becomes eligible at any time
to receive a death benefit payable before or after the commencement of the
Participant’s benefit under the Pension Plan, the Beneficiary shall be entitled
to an Excess Benefit equal to (i) the amount of the death benefit which the
Beneficiary is entitled to receive under the Pension Plan without regard to the
Limitations, reduced by (ii) the amount of the death benefit which the
Beneficiary is entitled to receive under the Pension Plan, after application of
the Limitations.

    8.        Benefit Payments. Except as otherwise specifically provided
herein, the payment of a benefit to which a Participant or Beneficiary shall be
entitled under this Plan shall be made in the same manner and subject to the
same conditions as is the benefit under the Pension Plan.

    9.        Lump Sum Provisions. Any Plan provision (other than Section 10) to
the contrary notwithstanding, if a Participant’s employment terminates for any
reason and the present value of the Excess Benefit payable to the Participant or
the Participant’s Beneficiary under the Plan is less than $50,000 (determined as
set forth in Section 11), the Company may, in its sole discretion, elect to
distribute the present value of the Excess Benefit in a single lump sum payment.
If the Company elects to distribute the Excess Benefit in a lump sum payment,
such payment shall be made as soon as practicable after the Participant’s
termination of employment (or, if the Participant has died, the date on which
the Company receives written notice of the Participant’s death). Any such
payment shall be in full satisfaction of the Company’s obligations under the
Plan.

    10.        Change of Control. Any Plan provision to the contrary
notwithstanding, if a Participant’s employment terminates for any reason after a
Change of Control (as defined below), the Participant’s Excess Benefit shall be
paid in a single lump sum payment (determined as provided in Section 11) as soon
as practicable after January 1 of the calendar year immediately following such
termination of employment unless the Participant completes and files a new
election form, before the end of the calendar year in which the termination of
employment occurs, electing to have the Excess Benefit paid as otherwise
provided in the Plan. The foregoing notwithstanding, no such election shall
cause a distribution to be made earlier than the calendar year after the year in
which the election is made. Any such payment shall be in full satisfaction of
the Company’s obligations under the Plan.

        A “Change of Control” shall mean (i) a transaction or acquisition as
identified in the Company’s Rights Agreement as in effect from time to time;
(ii) the consummation of any merger, consolidation, or similar transaction or a
purchase of securities pursuant to which (A) the members of the Board of
Directors of the Company immediately prior to such transaction do not,
immediately after the transaction, constitute a majority of the Board of
Directors of the surviving entity or (B) the shareholders of the Company
immediately preceding the transaction do not, immediately after the transaction,
own at least 50% of the combined voting power of the outstanding securities of
the surviving entity; or (iii) a sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company, including any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of Protective Life Insurance Company.

    11.        Calculation of Lump Sum Payments. The calculation of the present
value of an Excess Benefit under Section 9 shall be determined as soon as
reasonably practicable before the date of payment, using the mortality table
(including any set backs of ages) and interest rate used for determining lump
sum payment amounts under the Pension Plan as of the date on which the
calculation is being made. The calculation of the present value of an Excess
Benefit under Section 10 shall be determined as soon as reasonably practicable
before the date of payment, using (a) the mortality table (including any set
backs of ages) used for determining lump sum payment amounts under the Pension
Plan as of the date on which the calculation is being made, and (b) an interest
rate equal to the lesser of (A) the sum of (1) the yield on U.S. 10-year
Treasury Notes at constant maturity as most recently published by the Federal
Reserve Bank of New York; provided, however, that if such yield has not been so
published within 90 days before the date on which the calculation is being made,
the interest rate shall be the yield on substantially similar securities on the
preceding business day as determined by AmSouth Bank N.A. upon the request of
either the Company or the Participant, plus (2) .75%, and (B) the interest rate
used for determining lump sum payment amounts under the Pension Plan as of the
date on which the calculation is being made.

    12.        Administration. Notwithstanding the incorporation of various
provisions of the Pension Plan into this Plan, all matters pertaining to benefit
payments, options and elections hereunder shall be administered by the
Committee, which shall have the sole authority to interpret and act on behalf of
the Company hereunder.

    13.        Tax Withholding. All payments under the Plan shall be subject to
applicable federal, state and local tax withholding. If taxes are imposed under
the Federal Insurance Contributions Act or any other tax law (“Advance Taxes”)
with respect to the Excess Benefits payable to a Participant or Beneficiary, and
the Participant’s or Beneficiary’s portion of such Advance Taxes is due and
payable before payment of an Excess Benefit at least equal in amount to such
portion of such Advance Taxes, then (a) the Company shall remit such Advance
Taxes as required by law, and (b) the Committee shall request the Participant or
Beneficiary to pay the Participant’s or Beneficiary’s portion of such Advance
Taxes to the Company. If the Participant or Beneficiary fails to pay such
amount, the Company shall (1) treat such amount remitted as taxable income to
the Participant or Beneficiary, in accordance with all laws regarding tax
liability, withholding and reporting, and (2) reduce the value of the Excess
Benefits otherwise payable hereunder to take into account, on an actuarial
basis, the present value of all taxes remitted by the Company with respect to
the Participant’s or Beneficiary’s portion of such Advance Taxes.

    14.        Amendment or Termination. The Plan may be amended or terminated
at any time by the Company with respect to any or all Participants by written
instrument executed with the same formality as the Plan; provided that no such
amendment or termination shall impair the benefits a Participant has accrued
under the Plan before such amendment or termination.

    15.        Governing Law. Except as provided under federal law, the
provisions of the Plan shall be governed by and construed in accordance with the
laws of the State of Alabama.

    16.        Non-Alienation of Benefits. Except as provided in Section 13, no
benefit payable under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, garnishment, encumbrance or
charge by a Participant, a Participant’s Beneficiary, or anyone claiming under
or through either of them.

        IN WITNESS WHEREOF, the Company has caused its duly authorized officers
to execute this document on November 1, 2004, to be effective as of February 2,
2004.

PROTECTIVE LIFE CORPORATION



By: /s/ John D. Johns                            
Its Chairman of the Board, President   
and Chief Executive Officer                